UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 17, 2007 Date of Report (Date of earliest event reported) FNB Financial Services Corporation (Exact name of registrant as specified in its charter) Commission file number: 000-13086 North Carolina 56-1382275 (State of incorporation) (I.R.S. Employer Identification No.) 1501 Highwoods Boulevard, Suite 400 Greensboro, North Carolina 27410 (Address of principal executive offices) (Zip Code) (336) 369-0900 (Registrant's telephone number, including area code) This Form 8-K has 3 pages. ITEM 8.01: Other Events The Board of Directors of FNB Financial Services Corporation (NASDAQ: FNBF)(“FNB”) has approved a regular cash dividend of $0.13 per share for thesecond quarter 2007. The dividend is payable June 29, 2007 to shareholders of record on June 15, 2007. ITEM 9.01(c):Exhibit Exhibit 99.1 Quarterly Dividend Release issued May 21, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNB FINANCIAL SERVICES CORPORATION (Registrant) By: /s/ K. Dwight Willoughby K. Dwight Willoughby Senior Vice President, Chief Accounting Officer and Controller Date:May 21, 2007
